Citation Nr: 0116398	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to service-connection for residuals of burns to 
both hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from July 23, 1953 to July 20, 
1956.

This matter comes before the Board of Veteran's Appeals 
(Board) following a June 2000 rating decision.  


REMAND

The veteran contends that he experiences pain and weakness in 
his hands which is connected to his having been scalded while 
on "KP" duty on the Carrier Marine Links in the winter of 
1954.

A review of the record reveals that in May 2000, the RO 
requested copies of the veteran's service medical records 
(SMRs).  A response was received that month, relating that 
the records are "fire related.  All personnel, SMRs and any 
clinicals were destroyed.  SMR documents forwarded all all 
[sic] that was saved from fire.  There are no more SMRs 
located code 13 for this veteran."  Nevertheless, the Board 
notes that several records of treatment prepared during the 
veteran's military service have been made a part of the 
claims file, including one prepared in February 1955 which 
shows that he was treated for a laceration on the dorsum of 
the right hand.

VA regulations do not require that service connection be 
established only by SMRs.  Rather, it may be established by 
cognizable evidence from other medical and lay sources.  See 
38 C.F.R. §  3.303(a)(2000); Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has further held that where certain 
of the veteran's service medical records appear to have been 
destroyed or lost, the Board is under a duty to advise the 
veteran to obtain other forms of evidence, such as lay 
testimony.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).  
Similarly, VA's Adjudication Procedure Manual, M21-1, 
provides that alternate sources of evidence may be used in a 
claim where records appear to be missing, including 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated the veteran 
(especially soon after separation), and letters written 
during service.  See Manual M21-1, Part III, Paragraph 
4.25(c)(July 12, 1995).

In this case, there is no evidence of record showing that the 
veteran was advised that much of his service records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center.  The lack of notice as to the missing records 
is corroborated by the veteran's July 2000 notice of 
disagreement stating that he needed to know whether the RO 
had received his military medical records.  Moreover, there 
is no evidence in the record that the veteran was advised of 
the opportunity to submit alternate evidence, or the type of 
alternate evidence that he could submit.  The Board 
acknowledges that given the some 40-plus years that have 
passed since service, obtaining alternate evidence may prove 
challenging.  Nevertheless, the veteran should be given the 
opportunity to do so, and the RO has a duty to assist him in 
this regard.  

In this regard, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) which made significant changes in the law.  These 
changes are applicable to all claims filed on or after the 
date of Act, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The Act requires that notice be provided to a claimant as to 
what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  Holliday, at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Act itself.  Id.  Indeed, the Court noted 
that, until such regulations were promulgated there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, at 289-290.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Act, as implemented by VA, a remand is 
required.

Further, the Board observes that the October 1999 VA 
examination report does not reflect the examiner's opinion 
regarding the medical probabilities that diagnosed hand 
problems were attributable to any in-service injury or 
disease.  Given that no other medical evidence of record 
addresses this point, medical opinion evidence in this regard 
is necessary.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should notify the veteran that 
portions of the veteran's service medical 
records are missing due to a 1973 fire at 
the National Personnel Record Center and 
advise that he may submit alternate 
evidence to support his claim for service 
connection for residuals of burns to both 
hands.  The RO should advise the veteran 
that this alternate evidence may include 
statements from service medical 
personnel, statements from individuals 
who served with him ("buddy" 
certificates or affidavits), letters 
written during service, and insurance 
examinations.  The RO should provide the 
veteran assistance in obtaining this 
alternate evidence.

3.  The RO should obtain from the 
October 1999 VA examiner-after a 
thorough review the claims file, 
including any evidence acquired as a 
result of the development directed 
above-an opinion as to the medical 
probabilities that any disorder of the 
hands is related to his military 
service.  In arriving at his opinion, 
the examiner should consider the 
veteran's lay testimony as to injuries 
he incurred during service, as well as 
documented in-service injury to the 
right hand.  Should the examiner who 
performed the October 1999 examination 
be unavailable to render this opinion, 
any other qualified examiner may 
perform the review-to include 
performing any clinical examination or 
testing considered necessary-and 
render the above-requested opinion.  

4.  The RO should ensure that any medical 
report complies with this remand.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

